Dove, J. Claimant, Raymond S. Blunt and Company, filed its complaint against respondent, State of Illinois, for the sum of $1,520.00 for services rendered the Department of Financial Institutions. A stipulation was entered into by claimant and respondent as follows: “That services were rendered to respondent at the special instance and request of the Department of Financial Institutions. “That the statements attached to the complaint as exhibit A are due and owing, namely Fifteen Hundred and Twenty Dollars ($1,520.00). “That, as a result of delay in billing, payment was not made prior to the closing of the biennium appropriation. “That no assignment or transfer of the claim has been made. “That there is rightfully due to claimant the sum of Fifteen Hundred and Twenty Dollars ($1,520.00). “That upon the foregoing agreed case filed herein the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved up upon the trial of said issue.” This is a matter of a lapsed appropriation, and this Court has repeatedly held that, where a contract has been (1) properly entered into; (2) service is satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, Baymond S. Blunt and Company, is thereby awarded the sum of $1,520.00.